DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a process for detecting a low-level leak in a fuel cell system in a vehicle system, comprising: within a computerized fuel cell controller, operating programming to: monitor operation of the fuel cell system; determine an expected reduction in pressure within an anode gas loop of the fuel cell system based upon the monitored operation; determine a calibrated threshold pressure change based upon the expected reduction in pressure and a margin selected to indicate excess hydrogen gas within the anode gas loop indicating a fuel injector leak; when a fuel injector of the fuel cell system is commanded to a closed state, monitor a pressure within the anode gas loop through a time period; compare the monitored pressure within the anode gas loop through the time period to the calibrated threshold pressure change; and when the comparing indicates the excess hydrogen gas is present, taking remedial action.  The prior art also fails to teach a system for detecting a low-level leak related to a fuel cell stack, comprising: the fuel cell stack including an anode; an anode gas loop operable to deliver a flow of hydrogen gas to the anode; a pressure sensor operable to monitor pressure within the anode gas loop; a fuel injector operable to selectively deliver the hydrogen gas to the anode gas loop; and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722